DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 8 is objected to because of the following informalities:  In claim 8, there are two periods symbol “..”  at the end of claim 8.  The examiner suggests delete the second period symbol.  Appropriate correction is required.
Double Patenting
3.	Applicant is advised that should claim 2 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 4-5, 7-8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 2 of claim 4, the phrase “-PR2” is indefinite because it is unclear from the claim what the symbol “R” or “R2” is.
	In line 2 of claim 4, the phrase “-PHR” is indefinite because it is unclear from the claim what the symbol “R” is.
	In line 2 of claim 4, the phrase “-NR2” is indefinite because it is unclear from the claim what the symbol “R” or “R2” is.
	In line 3 of claim 4, the phrase “-NHR” is indefinite because it is unclear from the claim what the symbol “R” is.
	In line 3 of claim 4, the phrase “-SR” is indefinite because it is unclear from the claim what the symbol “R” or “SR” is.
In line 3 of claim 4, the phrase “-OSO2R” is indefinite because it is unclear from the claim what the symbol “R” is.
In line 3 of claim 4, the phrase “-OCOR” is indefinite because it is unclear from the claim what the symbol “R” is.
	In line 3 of claim 4, the phrase “-OTs” is indefinite because it is unclear from the claim what the symbol “Ts” or “-OTs” is.

In line 3 of claim 5, the phrase “-PR2” is indefinite because it is unclear from the claim what the symbol “R” or “R2” is.
In line 3 of claim 5, the phrase “-PHR” is indefinite because it is unclear from the claim what the symbol “R” is.
In line 4 of claim 5, the phrase “-NR2” is indefinite because it is unclear from the claim what the symbol “R” or “R2” is.
In line 4 of claim 5, the phrase “-NHR” is indefinite because it is unclear from the claim what the symbol “R” is.
In line 4 of claim 5, the phrase “-SR” is indefinite because it is unclear from the claim what the symbol “R” or “SR” is.
In line 4 of claim 5, the phrase “-OSO2R” is indefinite because it is unclear from the claim what the symbol “R” is.
In line 4 of claim 5, the phrase “-OCOR” is indefinite because it is unclear from the claim what the symbol “R” is.
	In line 4 of claim 5, the phrase “-OTs” is indefinite because it is unclear from the claim what the symbol “Ts” or “OTs” is.
In line 4 of claim 5, the phrase “-OMs” is indefinite because it is unclear from the claim what the symbol “Ms” or “OMs” is.
In line 5-7 of claim 7, the phrase “-PR2”, “-PHR”, “-NR2”, “-NHR”, “-SR”, “-SO2R”, “-OSO2R”, “-OCOR”, “-OTs”, “-OMs” because it is unclear from the claim what these symbols “R”, 2” or “Ts” or “Ms” or “OTs” or “OMs” mean for the similar reason as discussed above.
In line of claim 8, the phrase “Me”, “Et”, “iPr”, “nPr”, “tBu”, “sBu” and “nBu” are indefinite because it is unclear from the claim what these symbol mean.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-5, 7, 9-12, 14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Winter (US 2019/0112716 A1).

contacting the substrate surface with an etch reactant comprising a vapor- phase N-substituted derivative of an amine compound (abstract, paragraph 0058-0064, Fig 2A-2C; Fig 3A-3B; Fig 4A-4C; Fig 5A-5C; Fig 6A-5C);
removing excess etch reactant and reaction by-products from the reaction space abstract, paragraph 0058-0064, Fig 2A-2C; Fig 3A-3B; Fig 4A-4C; Fig 5A-5C; Fig 6A-5C).  
Regarding to claim 2, Winter disclose the metal comprises a metal select from Co, Ni, Cu, Fe, Mn, Ti, Hf, Mo, and Cr (paragraph 0059).
Regarding to claim 3, Winter discloses the cycle of part of a cyclic vapor deposition process (abstract, paragraph 0059, 0062).
Regarding to claim 4, Winter discloses the N-substituted derivative of an amine compound comprises a functional group selected from –NR2, -NHR, -CN (See paragraph 0059-0060).
Regarding to claim 5, Winter discloses the N-substituted derivative of an amine compound has the formula:

    PNG
    media_image1.png
    102
    165
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    101
    75
    media_image2.png
    Greyscale


or
    PNG
    media_image3.png
    83
    81
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    80
    208
    media_image4.png
    Greyscale


(See paragraph 0060, which read on applicant’s limitation “the N-substituted derivative of an amine compound has the formula (L1L2X)N, where L1 and L2 are substituted alky, aryl or alkyl- substituted silyl groups and X is a functional group selected from  -NH2, - NR2, -NHR, and H.
Regarding to claim 7, Winter discloses the N-substituted derivative of amine compound has the formula:

    PNG
    media_image5.png
    75
    93
    media_image5.png
    Greyscale



    PNG
    media_image2.png
    101
    75
    media_image2.png
    Greyscale


    PNG
    media_image6.png
    64
    106
    media_image6.png
    Greyscale

Or

    PNG
    media_image7.png
    70
    93
    media_image7.png
    Greyscale

(See paragraph 0060, 0068; read on applicant’s limitation wherein N-substituted derivative of amine compound has the formula
wherein N-substituted derivative of amine compound has the formula

    PNG
    media_image8.png
    115
    177
    media_image8.png
    Greyscale

wherein R1 and R2 can independently be any of: any alkyl group, any aryl group and any trialkylsilyl group and X can be any of -NHR, and H.

	Regarding to claim 10, Winter discloses the etch cycle is repeated two or more times in a row (paragraph 0011-0023, 0068-0069).
	Regarding to claim 11, Winter discloses additional comprising contacting the substrate surface with a vapor-phase second reactant selected from an oxidant and a plasma (paragraph 0067, 0004).
	Regarding to claim 12, Winter discloses contacts the substrate with the etch reactant and the second vapor phase reactant in a cycle that repeated many times (See paragraph 0064-0068).  Therefore, the substrate surface is contacted with the vapor phase second reactant after being contacted with the etch reactant due to plurality of different cycles.  
	Regarding to claim 14, Winter discloses wherein the etch cycle comprises:
contacting a metal or metal nitride on the substrate surface with an oxidant to form metal oxide on the substrate surface;
contacting the metal oxide on the substrate surface with the vapor-phase etch reactant comprising an N-substituted derivative of amine compound; and
removing excess etch reactant and reaction by-products from the reaction space (paragraph 0062-0069).



(s) 1-5, 7, 9-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Anthis et al. (US 2014/0273492 A1).
Regarding to claim 1, Anthis discloses a method of etching a metal, metal oxide or metal nitride on a substrate surface by chemical atomic layer etching in a reaction space, the method comprising one or more etching cycles, each cycle comprising:
contacting the substrate surface with an etch reactant comprising a vapor- phase N-substituted derivative of an amine compound (paragraph 0040-0045);
removing excess etch reactant and reaction by-products from the reaction space (Fig 2-Fig 7, paragraph 0036, 0073-0078).
Regarding to claim 2, Anthis discloses the metal, metal oxide or metal nitride comprises a metal selected from Co, Ni, Fe, Mn (paragraph 0033-0034).
Regarding to claim 3, Anthis discloses the etch cycle is part of the cyclic vapor deposition process (paragraph 0062-0065, 0070, 0073-0078, Fig 1-Fig 7).
Regarding to claim 4, Anthis discloses the N-substituted derivative of an amine compounds comprises compound having the formula

    PNG
    media_image9.png
    89
    160
    media_image9.png
    Greyscale
   
Wherein each Ra is independent hydrogen, or C1-C4 alkyl group with the proviso that not all of the Ra groups are hydrogen (See paragraph 0040; read on applicant’s limitation “the N-substituted derivative of an amine compound comprises a functional group selected from –NR2, -NHR, -CN and H).


    PNG
    media_image9.png
    89
    160
    media_image9.png
    Greyscale
   
or 
    PNG
    media_image10.png
    56
    67
    media_image10.png
    Greyscale
 (Fig 2)
Wherein each R or Ra is independent hydrogen, or C1-C4 alkyl group with the proviso that not all of the Ra groups are hydrogen (See paragraph 0040; Or N,N,N’, N’ tetramethylethylene diamine (TMEDA), or N, N’ dimethylethylenediamine (paragraph 0040; Read on applicant’s limitation “the N-substituted derivative of an amine compound has the formula (L1L2X)N, where L1 and L2 are substituted alkyl, and X is a functional group selected from  -NH2, - NR2, -NHR, and H.
Regarding to claim 7, Anthis discloses N-substituted derivative of an amine compounds comprises compound having the formula

    PNG
    media_image9.png
    89
    160
    media_image9.png
    Greyscale
   
Or 
    PNG
    media_image10.png
    56
    67
    media_image10.png
    Greyscale
(Fig 2)
23 wherein each R2 is independent hydrogen or C1-C6 branded or unbranched, substituted or unsubstituted, alkyl or allyl or cyclic hydrocarbon or heteroatomic group (See paragraph 0040-0041, Fig 2, read on applicant’s limitation “wherein N-substituted derivative of amine compound has the formula

    PNG
    media_image8.png
    115
    177
    media_image8.png
    Greyscale

wherein R1 and R2 can independently be any of: any alkyl group, any aryl group  and X can be any of –NH2, -NR2, -NHR, and H.
Regarding to claim 9, Anthis discloses the metal, metal oxide or metal nitride comprises a metal selected from Co, Ni, Fe, Mn (paragraph 0033-0034).
Regarding to claim 10, Anthis disclose the etch cycle is repeated two or more times in a row (paragraph 0036, 0074, Fig 6).
Regarding to claim 11, Anthis discloses additionally comprising contact the substrate surface with a vapor-phase second reactant from a halide, an oxidant and a plasma reactant (See paragraph 0005, Fig 1-Fig 5).
Regarding to claim 12, Anthis discloses contacts the substrate with the etch reactant and the second vapor phase reactant in a cycle that repeated many times (See Fig 1-6, paragraph 0036).  Therefore, Anthis discloses the substrate surface is contacted with the vapor phase second reactant after being contacted with the etch reactant due to plurality of different cycles. 

Regarding to claim 14, Anthis discloses wherein the etch cycle comprises:
contacting a metal or metal nitride on the substrate surface with an oxidant to form metal oxide on the substrate surface;
contacting the metal oxide on the substrate surface with the vapor-phase etch reactant comprising an N-substituted derivative of amine compound; and
removing excess etch reactant and reaction by-products from the reaction space (Fig 2-Fig 4, paragraph 0011, 0030-0032, 0043-0049).
Regarding to claim 15, Anthis discloses the oxidant comprises O3, O2, or excited oxygen species (paragraph 0047, 0049).
Regarding to claim 16, Anthis discloses wherein the etch cycle comprises:
contacting the metal, metal oxide or metal nitride on the substrate surface with a vapor-phase halide reactant to form a halidized surface;
contacting the halidized surface with a vapor-phase etch reactant comprising an N-substituted derivative of amine compound; and
removing excess etch reactant and reaction by-products from the reaction space (Fig 1-Fig 5, Fig 7, Fig 10, paragraph 0033-0036, 0043-0054, 0073-0078).
Regarding to claim 17, Anthis discloses that the metal substrate is contact with an oxidant to form a metal oxide and the metal substrate is contact with vapor-phase halide reactant is performed in a cycle that is repeated many times (paragraph 0033-0036, 0047, 0049).  Therefore, Anthis discloses at least one occurrence of prior to contacting the substrate 
Regarding to claim 18, Anthis disclose the halide reactant comprises a metal halide, non-metal halide an organic halide (paragraph 0042, 0047, 0048-0049).
Regarding to claim 19, Anthis discloses the etch cycle comprises contacting the substrate surface with a plasma to form a plasma-modified surface prior to contacting the substrate surface with the etch reactant (Fig 1=fog 5, Fig 7, Fig 10, abstract, paragraph 0005, 0009, 0014).
Regarding to claim 20, Anthis discloses the plasma comprises a plasma generated in a gas comprising hydrogen , nitrogen, nitrogen-hydrogen mixture, argon or helium  (paragraph 0047, 0063).
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
14.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Winter (US 2019/0112716 A1) as applied to claims 1-5, 7, 9-12, 14 above, and further in view of Ahlf et al. (US 2019/0309417 A1).
Regarding to claim 6, Winter fails to disclose the N-substituted derivative of amine is bis(trialkylsilyl)amine.  However, Winter clearly teaches to use ligand comprises N-substituted derivative of amine such as alkyl amine, or trialkyl amine (See paragraph 0060-0068).  Ahlf teaches to use ligand comprises of alkyl amine includes hexamethyldisilazane (See paragraph 0047; Note: hexamethyldisilazone is also known as Bis(trimethylsilyl)amine; read on applicant’s limitation “bis(trialkylsilyl)amine; See evidence via https://web.archive.org/web/20170318190951/https://en.wikipedia.org/wiki/Bis(trimethylsilyl)amine ).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Winter in view of Ahlf by using hexamethyldisilazone (aka tris(trimethylsilyl)amine) because equivalent and substitution of one for another would produce an expected result.

15.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anthis (US 2014/0273492 A2) as applied to claims 1-5, 7, 9-20 above, and further in view of Ahlf et al. (US 2019/0309417 A1).
.

Allowable Subject Matter
15.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713